Exhibit 99.1 Flexion Therapeutics Reports Second-Quarter 2016 Financial Results - Positive data from completed pivotal Phase 2b and Phase 3 registration trials for Zilretta™, Flexion’s non-opioid lead drug candidate (also known as FX006), presented at Osteoarthritis Research Society International (OARSI) 2016 World Congress; results demonstrated consistent efficacy across both studies with substantial and durable pain relief - Following positive guidance from U.S. Food and Drug Administration (FDA), planned new drug application (NDA) submission on track for fourth quarter of 2016 - Added three new executives in key roles to support planned commercial launch of Zilretta in 2017 - Raised gross proceeds of $83 million in public offering of common stock - Conference call scheduled for today at 4:30 p.m. ET
